IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 454 MAL 2015
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
RAFIE L. ALI,                               :
                                            :
                   Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 2nd day of December, 2015, the Petition for Allowance of Appeal

is GRANTED. The issue, rephrased for clarity, is:


      Does a sentencing judge have discretion to consider victim impact
      evidence where the offense is not a “crime against a person”?